                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

FIFTH THIRD MORTGAGE COMPANY                    )
                                                )
                  Plaintiff,                    )                    Case No. 12 C 4693
      v.                                        )                    Judge Matthew F. Kennelly
                                                )
IRA KAUFMAN, et al.                             )
                                                )
                  Defendant,                    )
________________________________________________)
MORGAN STANLEY & CO.,                           )
                                                )
                  Third Party Respondent.       )

                  FIFTH THIRD’S MOTION FOR TURNOVER ORDER

       NOW COMES Plaintiff FIFTH THIRD MORTGAGE COMPANY (“Fifth Third”), by and

through its counsel, and for its Motion for Turnover Order (“Motion”) pursuant to Federal Rule of

Civil Procedure 69 and Illinois Code of Civil Procedure Section 2-1402, states as follows:

       1.      On September 26, 2018, judgment was entered in favor of Fifth Third and against

Ira Kaufman, in the United States District Court for the Northern District of Illinois under Case

Number 12 C 4693, in the amount of $2,334,141.01 (the “Judgment”). A true and correct copy of

the Judgment is attached hereto as Exhibit A.

       2.      On December 20, 2019, Fifth Third issued a Third Party Citations to Discover

Assets (the “Citation”) to Morgan Stanley & Co. (“Morgan Stanley”) requesting the unsatisfied

current Judgment balance of $2,334,141.01, plus accrued interest and costs. A true and correct

copy of the Citation is attached hereto as Exhibit B.

       3.      On December 26, 2019, the Citation was served upon Morgan Stanley. A true and

correct copy of the Affidavit of Service is attached hereto as Exhibit C.

       4.      On December 28, 2019, Notice of the Citation was sent to Ira Kaufman via first


                                                 1
class mail. See Affidavit of Service attached as Exhibit C; see also the Citation Notice attached

hereto as Exhibit D.

       5.      On January 14, 2020, Morgan Stanley answered the Citation (“Answer to the

Citation”), identifying $150,949.01 that it holds in a joint account belonging to Ira Kaufman and

Ellen Kaufman. A true and correct copy of Morgan Stanley’s Answer to the Citation is attached

hereto as Exhibit E. Morgan Stanley is further holding $10,082.77 in an IRA account.

       6.      On July 12, 2015, a Judgment for Dissolution of Marriage was entered with respect

to Ira Kaufman and Ellen Kaufman. Ira Kaufman and Ellen Kaufman further entered into a Marital

Settlement Agreement directing them to divide all jointly held funds and close any joint accounts

within ten (10) of the entry of the Judgment for Dissolution of Marriage. A true and correct copy

of the Marital Settlement Agreement and Judgment for Dissolution of Marriage are attached hereto

as Exhibits 1 and 2 to Exhibit F. Therefore, Ira Kaufman and Ellen Kaufman were to divide all

funds held in joint accounts no later than July 22, 2015.

                                          ARGUMENT

       7.      Federal judgment enforcement proceedings are governed by Federal Rule of Civil

Procedure 69 and the law of the forum state. Rule 69(a) provides:

               (a) In General.

                   (1) Money Judgment; Applicable Procedure. A money judgment is enforced by
                       a writ of execution, unless the court directs otherwise. The procedure on
                       execution—and in proceedings supplementary to and in aid of judgment or
                       execution—must accord with the procedure of the state where the court is
                       located, but a federal statute governs to the extent it applies.

Fed. R. Civ. Proc. 69(a).

       8.      Pursuant to Rule 69, Illinois law may be applied to supplementary proceedings.

Section 2-1402 of the Illinois Code of Civil Procedure governs supplementary proceedings to



                                                 2
enforce judgments. 735 ILCS 5/2-1402.

        9.      Pursuant to the Illinois Code of Civil Procedure supplementary proceedings statute,

section 2-1402, made applicable to this Court by virtue of Federal Rule of Civil Procedure 69(a)(1),

Fifth Third is entitled to the funds held by Morgan Stanley belonging to Ira Kaufman by virtue of

the served Citation. See 735 ILCS 5/2-1402(c); Fed. R. Civ. P. 69(a)(1). Section 1402(c) states,

in pertinent part:

                When assets or income of the judgment debtor not exempt from the
                satisfaction of a judgment, a deduction order or garnishment are
                discovered, the court may, by appropriate order or judgment…
                        (3) Compel any person cited, other than the judgment
                debtor, to deliver up any assets so discovered, to be applied in
                satisfaction of the judgment, in whole or in part, when those assets
                are held under such circumstances that in an action by the judgment
                debtor he or she could recover them in specie or obtain a judgment
                for the proceeds or value thereof as for conversion or embezzlement.
                        (4) Enter any order upon or judgment against the person
                cited that could be entered in any garnishment proceeding.

735 ILCS 5/2-1402(c).

        10.     Upon information and belief, based on the Marital Settlement Agreement, any

funds held in the Morgan Stanley account are the sole property of Ira Kaufman.

        11.     Accordingly, Fifth Third respectfully requests that this Court enter an order

requiring Morgan Stanley to turn over the $150,949.01 identified in the account in partial

satisfaction of the Judgment.

        12.     As Morgan Stanley indicated that the funds are held jointly by Ira Kaufman and

Ellen Kaufman, Fifth Third provided notice of this Motion to the joint account holder Ellen

Kaufman at her last known address.

        WHEREFORE, Plaintiff, FIFTH THIRD MORTGAGE COMPANY respectfully requests

that this Court grant its Motion for Turnover Order and enter an order requiring Morgan Stanley



                                                 3
to turn over $150,949.01 from the account of IRA KAUFMAN within seven (7) days of entry of

the Order.




                                                FIFTH THIRD MORTGAGE COMPANY

                                         By:    /s/ C. Randall Woolley
                                                Alex Darcy (ARDC # 6220515)
                                                C. Randall Woolley (ARDC # 6280067)
                                                Joanna S. Pizzo, Esq. (ARDC # 6333193)
                                                ASKOUNIS & DARCY, P.C.
                                                444 North Michigan Avenue, Suite 3270
                                                Chicago, Illinois 60611
                                                (312) 784-2400 (t)
                                                (312) 784-2410 (f)
                                                adarcy@askounisdarcy.com
                                                rwoolley@askounisdarcy.com
                                                jpizzo@askounisdarcy.com




                                            4
